Name: 2004/650/EC: Council Decision of 13 September 2004 amending Regulation (EC) No 998/2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals to take account of the accession of Malta(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  organisation of transport;  European construction
 Date Published: 2004-09-23; 2006-05-30

 23.9.2004 EN Official Journal of the European Union L 298/22 COUNCIL DECISION of 13 September 2004 amending Regulation (EC) No 998/2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals to take account of the accession of Malta (Text with EEA relevance) (2004/650/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the 2003 Act of Accession (1), and in particular, Article 57 thereof, Whereas: (1) For certain acts adopted by the European Union, which remain valid beyond 1 May 2004, and require adaptation by reason of accession, the necessary adaptations were not provided for in the 2003 Act of Accession, in particular in Annex II thereto. (2) Regulation (EC) No 998/2003 of the European Parliament and of the Council (2) establishes veterinary conditions applying in particular to non-commercial movements of pet dogs, cats and ferrets, and is one of these acts that must be adapted. (3) Malta, which formerly applied a system of six months quarantine for imports for the species concerned, has abandoned this regime in order to transpose and implement Regulation (EC) No 998/2003 as from 3 July 2004. (4) In the course of the negotiations for enlargement it was accepted that Malta, being an island with a similar health status for freedom from rabies to that of Ireland, the United Kingdom and Sweden, should be treated in the same category as these three Member States. (5) Regulation (EC) No 998/2003 divides Member States into two categories according to the history of their controls against rabies, and grants Sweden, Ireland and the United Kingdom a transitional period of five years for controls on dogs, cats and ferrets entering their territory. (6) Malta should therefore be added to the list of Member States which have been granted a transitional period under Regulation (EC) No 998/2003. (7) Regulation (EC) No 998/2003 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Regulation (EC) No 998/2003 is hereby amended as follows: 1. Article 6(1):  in the first subparagraph, introductory wording, Malta shall be inserted after Ireland,  in the third subparagraph, these three Member States shall be replaced by these four Member States. 2. In Annex II, Lists of countries and territories, Part A, Malta shall be inserted after Ireland. Article 2 This Decision shall apply from the twentieth day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 September 2004. For the Council The President B. R. BOT (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 592/2004 (OJ L 94, 31.3.2004, p. 7).